Bliss, Judge,
concurring.
I concur in the opinion of Judge Currier. The case has been remanded and re-tried upon an amended answer, and upon .the principles settled when it was formerly before us. The record is much fuller than before, developing new and material facts ; and whatever, then, the contradiction and doubt as to. the intention of the parties in using the general language of the receipt, that intention is now made clear; and it is apparent that both Mr. Grumley and his attorney and Mr. Webb and his attorney understood the receipt alike, and, though the judgment was the chief matter in controversy, that they intended to cover by it not only *586,■ the judgment -but tbe matter then in' suit and everything pertaining to-the.lease;"-It is undisputed that Mr. Webb and his counsel and Mr. Grumley’s counsel'so understood it; that the former at all-times insisted upon this comprehensive settlement, and the latter conceded it. Mr. Webb 'and Mr. Krum insist that the pending-suit was canvassed between them and Mr; Grumley, and that both matters were settled. Mr. Broadhead understood that the whole-matter was settled, supposed;Mr:- Grumley so understood it, and explained the receipt to him. Every circumstance tends • to show that all parties so understood it.' To trust, then, to Grum-.ley?s present recollection-that he did-not-so-uridefstand it, would reverse all my ideas in regard to the preponderance of evidence.
■ • A question of law not before considered is now insisted on, to-wit: that the right of Grumley to the renewed lease and to the property upon the leasehold premises could not be surrendered by parol; or rather, that the scope of the-reeeipt cannot be extended -by parol so as to affect the plaintiff ’s 'claim to the leasehold. Had this point, when before presented;'been considered and sustained, it would"have dispensed :with any inquiry into the understanding of the parties. • ' : .
The statute of frauds' applies equally to legal and equitable estates in lUnds. i-As-a rule,’neither can'be “ assigned, granted, or surrendered;” nor can valid contracts be made for their assignment, -grant, or surrender, except by note in writing. But if there were no exception to-'this rule, the statute could be made a potent engine of fraud. Hence the clear and marked exception that when the parol agreement has been performed in part, by .taking- possession and paying the purchase money, the agreement may be enforced and the title wrung from the-vendor,' notwithstanding the statute. • To refuse to compel him to deed would work a fraud, and-the letter of the act yields to the spirit of the law, and he is forbidden to-set it up. So in regard-to-the sale or the surrender of'an equity. . An unexecuted agreement may not be enforced, but one who sells his equitable • interest in land, receives- the consideration, and yields-possession, will 'not-be permitted to say afterward that the assignment was not in writing; or,- if the holder, of the equity surrenders to him who' has the legal *587title, accepts 'the 'consideration and gives possession, the contract is executed, bis equity- is dead, and no court of equity would enforce it. Thus a parol -rescission of a contract-for the purchase of land is a surrender of the equity of the purchaser, and I have 'never known an-instance where such'purchaser, who, upon an agreement to -give up: his claim to the holder of- the 'legal' title, has received' the value of 'his equity, and if he was in possession, has surrendered it, has been afterward enabled to enforce such-equity. ■
So a deed with a separate condition- of defeasance is: but a mortgage, and the mortgagor holds an equity of redemption ; and yet by canceling the defeasance, being unrecorded," this equity may be surrendered; given up to the holder of the paper and record title' without any writing whatever, and the equity will be discharged. (Harris v. Phillips Academy, 12 Mass. 456 ; Trull v. Skinner, 17 Pick. 218.) I might give other illustrations of the unsoundness of the claim,- that because' certain' parol contracts or transactions are within the statutej therefore they are void and courts'will wholly disregard them. They are not necessarily void. An executed parol agreement is valid; “if it is fulfilled by the návties,. it is as good as any other contract” (5 Litt. 98), and even if only partly performed, equity in a proper case will enforce it;
But in this case we need not go as far as courts uniformly go. We need not say that a verbal contract to' sell or surrender the plaintiff’s claim, if founded- upon- a good consideration, wóuld be specifically enforced, if it should be found-necessary for'a defendant to appeal-to a court for that-purpose-; but'-it" seems very clear to me -that the plaintiff himself coiild not Coihe into court for its-equitable aid, as though na such "surrender had been made. The plaintiff had an equitable, unadjusted claim"upon'the renewal of-'a certain" leasehold. - He prosecútéd’a-claim'for the improvements ' upon the leasehold -propertysubsequently’ the parties settle their-controversies, including this suit -and all matters pertaining to the lease, and the plaintiff receives the money demanded. ' Everything was done that could be done in éxé'cútion of the settlement; the money was paid, a receipt was given, ’the *588suit was dismissed, and the defendant was left in the quiet enjoyment of the property. No deed of release was necessary, for defendant had a perfect record title, and no possession could he delivered, for it was already had; and now, with the money in his pocket, the plaintiff again comes into a court of conscience to enforce his original claim, and being confronted by his discharge, replies that it was not in writing, and that he is entitled to the same aid as though it had never been given. The claim so affronts all my ideas as to the office of a court of equity that its Statement seems to me to refute it. No greater fraud could be practiced than to enforce a claim thus relinquished. The plaintiff is estopped from pursuing it.
In Campbell v. Johnson, 44 Mo. 247, the doctrine of estoppel was applied to a similar state of facts. A purchaser of land, complaining of the insufficiency of the deed, brought suit for the purchase money. It was paid back to her and a receipt taken. Afterward she brought suit for the land itself, and was held to be estopped by her previous settlement and receipt.
I have looked at all the cases cited, and have searched for others, but have found none where a judgment to enforce an equity was given in the face of a receipt and discharge, an accord and satisfaction, the discharge not being in writing; although in some, where the court found that there was no such discharge in fact, dicta are thrown out in aid of the finding, as to what might have been its legal effect.
If this were a proceeding for specific performance of a parol agreement, we should require evidence that the character of the possession, if rightful without such agreement, was changed,-and that the purchaser held under the seller; but in this case no such showing is necessary, for these reasons : first, the claim supposes the possession wrongful; it was certainly adverse, and acquiescence in it has a very different significance from that which it would have if it were rightful or held under the other party; and, second, one may be estopped in equity by transactions between him and his opponent from prosecuting one kind of claim, although such transactions might not suffice to lay a foundation for affirmative relief on his behalf.
*589I have said nothing in regard to a distinction which might be made between a parol discharge by the equitable owner of land by contract or other writing, which gives the holder an express interest, and by one who may have a claim by operation of law, not embraced in the terms of any agreement, and which can only be reduced to certainty by judgment; nor have I spoken of the fact that this discharge was not by parol, but that a receipt in writing was given, though not technically a release, yet broad enough in its terms, if so understood, to cover every claim legal or equitable the plaintiff could have had; but I have chosen rather to recognize the broad principle that courts of equity will not be made the ministers of fraud by enforcing claims that have been paid off and discharged.